Title: [Diary entry: 28 September 1781]
From: Washington, George
To: 

28th. Having debarked all the Troops and their Baggage—Marched and Encamped them in Front of the City and having with some difficulty obtained horses & Waggons sufficient to move our field Artillery—Intrenching Tools & such other articles as were indispensably necessary—we commenced our March for the Investiture of the Enemy at York. The American Continental, and French Troops formed one column on the left—the first in advance—the Militia composed the right column & marched by the way of Harwoods Mill. Half a mile beyond the halfway Ho[use] the French & Americans seperated. The former continued on the direct road to York, by the Brick House. The latter filed of to the right for Murfords bridge, where a junction with the Militia was to be made. About Noon the head of each column arrived at its ground, & some of the enemys Picquets were driven in on the left by a Corps of French Troops, advanced for the purpose, which afforded an oppertunity of reconnoitering them on their right. The enemy’s Horse on the right were also obliged to retire from the ground they had Encamped on, & from whence they were employed in reconnoitering the right column. The line being formed, all the Troops—Officers & Men—lay upon their arms during the Night.